DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Pursuant with the claim set filed 11/22/2019 (originally filed claims), claims 1-22 are pending and under examination.

Priority
This application is a continuation of U.S. Application Serial No. 15/629,445, filed June 21, 2017, which is a continuation of PCT/KR2015/0131091, filed December 4, 2015, which claims priority from Korean Patent Application Nos. 10-2015-0142828 filed October 13, 2015, and 10-2014-0192158, filed December 29, 2014.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 15/629,445, filed on 10/20/2017.


Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 11/22/2019, 11/25/2019, and 9/3/2020 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Specification
The disclosure is objected to because of the following informalities: 
In [0001], there is an inadvertent “p” in the line: 
    PNG
    media_image1.png
    21
    428
    media_image1.png
    Greyscale

In [0075], there is a lined-through word, which is an improper amendment to the Specification:

    PNG
    media_image2.png
    30
    697
    media_image2.png
    Greyscale

Appropriate correction is required.

Claim Objections
Claims 1, 15, and 20 are objected to because of the following informalities:  For ease of reading and consistency with the Specification ([0095]), recitation of “.1 ng” should be amended to “0.1 ng”.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  Claim 20 ends in two periods (..).  Appropriate correction is required.

Claim Construction and Broadest Reasonable Interpretation (BRI) of the Claims
	Claim terms in need of explicit claim construction are limitations pertaining to biological effects elicited by the claimed methods as recited in Claims 9-13 and 15-16.
	Claims 9-13 depend from Claim 1 and recite that the administering (of Claim 1) delivers an amount of calcium lactate to cancer stem cells/cancer cells of the subject sufficient to elicit some biological effect, e.g., induce a morphology change, inhibit angiogenesis, etc. 
Claim 15 is an independent claim and recites the administering delivers an effective amount of calcium lactate to cancer cells of the subject to: a) decrease expression of beta-catenin as a cancer growth factor, poly ADP ribose polymerase (PARP), hypoxia-inducible factor-1 alpha (HIF-1 alpha), or vascular endothelial growth factor (VEGF) in the cancer cells; b) suppress glycolysis of glucose in the cancer cells; or c) inhibit angiogenesis.
Claim 16 depends from Claim 15 and recites the administering [of Claim 15] delivers an effective amount of calcium lactate to cancer cells of the subject to increase levels of certain biological entities.
Claims 1 and 15 fully define the amount of calcium lactate administered to a subject – a dosage ranging from about .1 to about 1,000 mg/kg, administered at least a day, and administered subcutaneously, intravenously, or intratumorally.  The “wherein” clauses of dependent Claims 9-13 and 16 and independent Claim 15 are construed to recite intended biological results of the administering of Claims 1 and 15, and are therefore not patentable limitations.  
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Here, as in Hoffer, the “wherein” clauses in Claims 9-13 and 15-16 are not given weight because they express the intended biological result(s) of the method step positively recited in Claims 1 and 15, i.e., “…administering an effective amount of calcium lactate to the subject…subcutaneously, intravenously, or intratumorally in a dosage ranging from about .1 ng to about 1,000 mg/kg, wherein the dosage is administered at least once a day”.
Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Independent Claims 1, 15, and 20 recite administering “about .1 ng to about 1,000 mg/kg” calcium lactate.  The metes and bounds of the claimed dosage range are unclear because it is not apparent whether the “kg” also applies to the lower limit “about .1 ng” and all amounts up to the upper limit of 1,000 mg/kg.  Put differently, 
	Regardless, it is also not apparent what “kg” is referring to, e.g., whether this is the total weight of a composition or weight of some unidentified subject.

Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-13 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed supra, the intended biological results of the methods defined in Claims 1 and 15 that are recited in dependent Claims 9-13 and 16 are not afforded patentable weight and therefore fail to further limit Claims 1 and 15 from which they depend. Specifically, the “wherein” clauses in Claims 9-13 and 16 are not given weight because they express the intended biological result(s) of the method step positively recited in Claims 1 and 15, i.e., “…administering an effective amount of calcium lactate to the subject…subcutaneously, intravenously, or intratumorally in a dosage ranging from about .1 ng to about 1,000 mg/kg, wherein the dosage is administered at least once a day”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting metastasis of cancer in a subject or treating cancer in a subject comprising subcutaneously, intravenously, or intratumorally administering a pharmaceutical composition comprising 2.5 mM to 25 mM calcium lactate to a subject in need thereof, does not reasonably provide enablement for inhibiting metastasis of cancer in a subject or treating cancer in a subject comprising subcutaneously, intravenously, or intratumorally administering a dosage ranging from .1 ng to about 1,000 mg/kg to a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a Scope of Enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention, and breadth of the claims
The invention is drawn to a methods for inhibiting metastasis of cancer or treating cancer in a subject in need thereof comprising subcutaneously, intravenously, or intratumorally administering a dosage ranging from .1 ng to about 1,000 mg/kg to a subject in need thereof.  
The claims encompass administering an absurdly broad dosage range, i.e., 0.1 ng to 1,000 mg/kg.  For an average human subject weighing about 70 kg, the upper limit of this dosage range would be about 70,000 mg (70 GRAMS).  A person of ordinary skill in the art would consider it unbelievable that 70 GRAMS of calcium lactate could be safely administered subcutaneously, intravenously, or intratumorally to a subject.  For example, the water solubility of calcium lactate is about 6.7 g/100 mL at 25 oC.  To administer 70 grams to a subject would require injection of 1,000 mL (1 L) of a 7.0 g/100 mL solution.  A person of ordinary skill in the art would also consider it unbelievable that administering 0.1 ng, i.e., 0.0000001 mg, of calcium lactate subcutaneously, intravenously, or intratumorally to a subject would have any biological activity whatsoever.
The claims broadly encompass inhibiting metastasis of and/or treating any and all cancers in any and all subjects. There are hundreds of distinct types of cancer (see below). Instant Claims 2 and 22 are narrower, limiting the method to the inhibition of metastasis of or treatment of, inter alia, lung cancer.  However, this is still quite broad.  For example, lung cancer types include: small cell (i.e. oat cell, including combined oat cell), adenocarcinomas, bronchioloalveolar carcinomas (nonmucinous, mucinous, and mixed mucinous and nonmucinous or indeterminate cell type), acinar, papillary carcinoma, solid adenocarcinoma with mucin, adenocarcinoma with mixed subtypes, well-differentiated fetal adenocarcinoma, mucinous (colloid) adenocarcinoma, mucinous cystadenocarcinoma, signet ring adenocarcinoma, and clear cell adenocarcinoma), squamous cell (papillary, clear cell, small cell and  basaloid), mesothelioma (including epithelioid, sarcomatoid, desmoplastic and biphasic) and large cell carcinoma (which include large-cell neuroendocrine carcinoma, combined large-cell neuroendocrine carcinoma, basaloid carcinoma, clear cell carcinoma lymphoepithelioma-like carcinoma, and large-cell carcinoma with rhabdoid phenotype). In addition there are also the carcinomas with pleomorphic, sarcomatoid or sarcomatous elements, including carcinomas with spindle and/or giant cells, spindle cell carcinoma, carcinosarcoma and pulmonary blastoma. The non-small cell lung carcinomas also include adenosquamous carcinoma, the carcinoid tumor (both typical carcinoid and atypical carcinoid) as well as carcinomas of salivary-gland type, including mucoepidermoid carcinoma and adenoid cystic carcinoma.  There are some soft tissue tumors including localized fibrous tumor (formerly called benign fibrous mesothelioma); epithelioid haemangioendothelioma; pleuropulmonary blastoma (which occurs three fairly different substituted-types); chondroma; calcifying fibrous pseudotumor of the visceral pleura); congenital peribronchial myofibroblastic tumors, diffuse pulmonary lymphangiomyomatosis and desmoplastic round cell tumor. There are assorted bronchial adenomas (e.g. adenoid cystic carcinomas, mucoepidermoid carcinomas, mucous gland adenomas, and oncocytomatous bronchial mucous gland adenoma) as well as other adenomas, including papillary adenoma.  There are some papillomas, including squamous cell papilloma and glandular papilloma. There is also malignant melanoma of the lung, cylindroma (cylindroadenoma), some germ cell tumors, thymoma and sclerosing haemangioma and many others as well.  Lung cancers are quite diverse. Thus, for example, oat cell carcinoma, Signet ring adenocarcinoma, pleuropulmonary blastoma, cylindroma, and malignant mesothelioma really have very little in common, other than being cancers of the lung. 

The state and predictability of the art, and relative skill of those in the art
At the time of Applicants’ filing, calcium lactate was not known to have anticancer activity and “effective amounts” of calcium lactate for inhibiting metastasis of cancer and/or treating cancer were not known.  Thus, the art does not provide any reasonable level of predictability for inhibiting metastasis of cancer and/or treating cancer comprising administering calcium lactate subcutaneously, intravenously, or intratumorally at a dosage ranging from .1 ng to about 1,000 mg/kg to a subject in need thereof.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
Here, a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction for inhibiting metastasis of cancer and/or treating cancer comprising administering calcium lactate subcutaneously, intravenously, or intratumorally at a dosage ranging from .1 ng to about 1,000 mg/kg to a subject in need thereof.  For example, a person of ordinary skill in the art would not know what dosages within the absurdly broad range claimed are both safe and effective when administered subcutaneously, intravenously, or intratumorally.

The amount of direction or guidance provided and the presence or absence of working examples
	Applicants contacted cancer cells with 2.5 mM calcium lactate in vitro and observed effects on calcium levels (Example 2-1), lactate levels (Example 2-2), and change in pH inside and outside cells (Example 2-3).
	Applicants contacted cancer cells with 0 mM, 1.5 mM, or 2.5 mM calcium lactate in vitro and observed effects on expression levels of -catechin (Examples 3-1, 3-2) in colon cancer and breast cancer cells.
	Applicants contacted cancer cells with 0 mM, 2.5 mM, or 5.0 mM calcium lactate in vitro and observed effects on expression levels of PARP (Examples 5-1, 5-2, and 5-3) in colon cancer, breast cancer cells, and melanoma cells.
	Applicants contacted cancer cells with 2.5 mM calcium lactate in vitro and observed effects on expression levels of LDH-B, pyruvate, PDH, and -KG (Examples 6-1, 6-2, 6-3, and 6-4) in colon cancer cells.
	Applicants contacted cancer cells with 2.5 mM calcium lactate in vitro and observed effects on expression levels of HIF1 and VEGF (Examples 7-1 and 7-2) in colon cancer cells.
Applicants contacted cancer cells with 2.5 mM calcium lactate in vitro and observed effects on metastasis and invasion of colorectal cancer cells, breast cancer cells, and melanoma cells (Examples 8-1, 8-2, and 8-3).
Applicants contacted breast cancer cells with 2.5 mM calcium lactate in vitro and observed effects on viability of the cells (Example 9-1).
Applicants contacted colorectal cancer cells with 0 mM, 0.5 mM, 1.5 mM, or 2.5 mM calcium lactate in vitro for 10 days and observed effects on colony-forming ability of the cells (Example 9-3).
Applicants administered 2.5 mM calcium lactate by oral administration or injected 2.5 mM calcium lactate “around tumor” or subcutaneously injected 25 mM calcium lactate to mice having subcutaneously implanted colorectal cancer cells (Example 10-1).
What Applicants do not disclose or describe is how much of the 2.5 mM or 25 mM solutions of calcium lactate were injected into mice.  These are concentrations, not amounts.  Depending on the volume injected, the actual AMOUNT of calcium lactate will change.  For example, injecting 1 mL of a 25 mM solution of calcium lactate is injection of 2.5 x 10-5 mol calcium lactate, i.e., 5.45 mg.  However, if 10 mL were injected, this would be 54.5 mg calcium lactate.  Applicants’ disclosure of injecting “2.5 mM calcium lactate” is completely meaningless without the volume that was injected.
Thus, Applicants provide no guidance or direction whatsoever for an “effective amount” of calcium lactate.  Applicants disclose and claim the dosage ranges from “about .1 ng to about 1,000 mg/kg” calcium lactate.  This is an absurdly broad and meaningless dosage range.  For an average human subject weighing about 70 kg, the upper limit of this dosage range would be about 70,000 mg (70 GRAMS).  A person of ordinary skill in the art would consider it unbelievable that 70 GRAMS of calcium lactate could be administered subcutaneously, intravenously, or intratumorally to a subject.  For example, the water solubility of calcium lactate is about 6.7 g/100 mL at 25 oC.  To administer 70 grams to a subject would require subcutaneous, intravenous, or intratumoral injection of 1,000 mL (1 L) of a 7.0 g/100 mL solution.  A person of ordinary skill in the art would also consider it unbelievable that administering 0.1 ng, i.e., 0.0000001 mg, of calcium lactate subcutaneously, intravenously, or intratumorally to a subject would have any biological activity whatsoever.
At bottom, while Applicants do disclose injecting “2.5 mM calcium lactate” or “25 mM calcium lactate” to mice, these concentrations are completely meaningless without knowing the volume that was injected, which Applicants do not disclose.  Applicants appear to have selected these concentrations for injection simply because those are the concentrations that they contacted cancer cells in vitro with.

The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that subcutaneously, intravenously, or intratumorally administering a dosage ranging from .1 ng to about 1,000 mg/kg to a subject could be predictably used to inhibit metastasis of cancer and/or treat cancer as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
In the instant case, Applicants have presented a general idea that because contacting cancer cells in vitro with 2.5 mM to 25 mM concentrations of calcium lactate elicits biological effects in the cells when the cells are incubated in the presence of these concentrations of calcium lactate then subcutaneously, intravenously, or intratumorally administering a dosage ranging from .1 ng to about 1,000 mg/kg to a subject must therefore, a priori, be useful to inhibit metastasis of cancer and/or treat cancer in a subject.  
However, the fact is that Applicants do not disclose or describe dosages of calcium lactate for subcutaneous, intravenous, or intratumoral administration to subjects, let alone such dosages that are “effective amount[s]”.  Rather, Applicants disclose a dosage range that encompasses virtually any amount of calcium lactate, i.e., 0.1 ng to about 1,000 mg/kg, and disclose injecting “2.5 mM calcium lactate” or “25 mM calcium lactate” to mice.  However, these concentrations are completely meaningless without the volume that was injected, which Applicants do not disclose.  Applicants appear to have selected these concentrations for injection simply because those are the concentrations that they contacted cancer cells in vitro with.
A person of ordinary skill in the art would consider it unbelievable that 70 GRAMS of calcium lactate could be administered subcutaneously, intravenously, or intratumorally to a subject.  For example, the water solubility of calcium lactate is about 6.7 g/100 mL at 25 oC.  To administer 70 grams to a subject would require injection of 1,000 mL (1 L) of a 7.0 g/100 mL solution.  A person of ordinary skill in the art would also consider it unbelievable that administering 0.1 ng, i.e., 0.0000001 mg, of calcium lactate subcutaneously, intravenously, or intratumorally to a subject would have any biological activity whatsoever.
Determining “an effective amount” of calcium lactate, within a dosage ranging from 0.1 ng to about 1,000 mg/kg, that is administered subcutaneously, intravenously, or intratumorally to a subject would require formulation of calcium lactate into a suitable dosage form and subjecting it to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment.  Given Applicants’ meaningless disclosure of injecting “2.5 mM calcium lactate” or “25 mM calcium lactate” to mice, without disclosing the volume that was injected, a person of ordinary skill in the art would have no idea whatsoever what an “effective amount” of calcium lactate injected subcutaneously, intravenously, or intratumorally is.  
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,525,022
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,525,022. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘022 patent anticipate the instant claims.  While the ‘022 patent claims recite the amount of calcium lactate that is administered subcutaneously, intravenously, or intratumorally is a unit dose of a pharmaceutical composition comprising the calcium lactate in a concentration of 2.5 mM to 25 mM, the ‘022 patent recite administering “an effective amount of calcium lactate to the subject”.  As the instant claims broadly encompass administering an effective amount of calcium lactate in a dosage ranging from about .1 ng to about 1,000 mg/kg, the amounts encompassed by the ‘022 patent fall completely within the claimed dosage range.  Notably, the ‘022 patent discloses the identical dosage range claimed.  See col. 14, lines 8-20.

Application No. 16/464,924 (reference application)
Claims 1-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46-65 of copending Application No. 16/464,924 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘924 application are drawn to the same subject matter claimed, i.e., administering a composition comprising a therapeutically effective amount of calcium lactate as an active agent to a subject in need of treating a cancer (Claim 46), wherein the cancer is selected from the same cancers recited in the instant claims (Claim 56), wherein one or more of the same additional anti-cancer drugs are administered (Claims 62-63), and wherein the same amount of radiation is provided to the subject (Claims 62 and 65).  
The instant claims differ from the ‘924 application claims in so far as they require the calcium lactate is administered subcutaneously, intravenously, or intratumorally in a dosage ranging from about .1 ng to about 1,000 mg/kg, whereas the ‘924 application claims are generic to any route or means of “administering a composition” and any “therapeutically effective amount” of calcium lactate.  
It would have been prima facie obvious to a person of ordinary skill in the art to administer the composition comprising calcium lactate subcutaneously, intravenously, or intratumorally because such routes of administration are routinely used in the administration of anticancer drugs.  Indeed, Claim 59 of the ‘924 application recites the composition is, inter alia, “an injectable composition”.  Furthermore, as the claimed “about .1 ng to about 1,000 mg/kg” is so absurdly broad, “a therapeutically effectively amount of calcium lactate” as recited in the ‘924 application claims would inherently fall somewhere within the claimed dosage range.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                              UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	



    
        
            
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.